DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020, 06/24/2021, 11/12/2021, and 01/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the examiner respectfully notes that Fig. 14, at the “Grant?” decision block  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Specification objected to because of the following informalities:  
The examiner respectfully notes Specification paragraph [0173] line 1 “The computer accessible storage medium 400 in Fig. 20 may one or more of” missing the word “store” between “may” and “one of more of”.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  The examiner respectfully notes that Claim 1 lines 14-15 recites "detecting the match regardless of whether or the at least one fingerprint corresponds to a previous backup from the site.", the word “not” is missing after “whether or” and it should be “whether or not”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-10, 12-15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janakiraman et al. (US 8396841 B1), referred herein as Janakiraman.  
Regarding Claim 1, Janakiraman teaches
A non-transitory computer accessible storage medium storing a plurality of instructions forming a data protection service which, when executed on one or more 5computer systems in a cloud, cause the one or more computer systems to perform operations comprising: receiving a fingerprint identifying a block of backup data from a site, the block of backup data corresponding to a backup being performed from the site to the cloud; (Janakiraman abst: A system, method, and medium for performing multi- Client 110 may begin by sending a single fingerprint to media server 130)
10detecting a match between the fingerprint and at least one fingerprint in a fingerprint database maintained by the data protection service, wherein fingerprints in the fingerprint database correspond to blocks of backup data included in previous backups performed by the data protection service for a plurality of sites including the site; (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first fingerprint is unique or if an identical fingerprint already exists in the first fingerprint index. Col. 3, lines 11-13: media server 130 may deduplicate data from each client against data from a plurality of clients at a second level.) (i.e. fingerprint index is the fingerprint database)
and  15causing the block to be excluded from being backed up to the cloud as part of the backup from the site responsive to detecting the match regardless of whether or the at least one fingerprint corresponds to a previous backup from the site. (Janakiraman Col. 1 line 41-46:
In response to determining the first fingerprint is unique, a new entry for the first fingerprint may be created in the first fingerprint index and the first data segment may be stored in a container in a backup 
Regarding Claim 4, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 1 wherein the fingerprint is one of a plurality of fingerprints received from the site, and wherein the operations further comprise: matching a subset of the plurality of fingerprints to the fingerprint database;  10providing match results for the subset of the plurality of fingerprints; and indicating that the at least one fingerprint of the plurality of fingerprints that is not in the subset is not present in the fingerprint database. (Janakiraman Col 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.(i.e. segments is the subset); Col. 4, lines 28-39: Client 110 may begin by sending a single fingerprint to media server 130, and media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index. The fingerprint index may be an index assigned only to client 110. If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment. Media server 130 may then update metadata associated with client 110 to reference the identical fingerprint in the fingerprint index for that particular data segment. If the fingerprint is not in the index, media server 130 may request the data segment from client 110)
Regarding Claim 5, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 4 wherein 15matching the subset is performed responsive to a load on a fingerprint query service that performs matches on the fingerprint database. (Janakiraman Col. 4, lines 29 – 31: media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index.)

The non-transitory computer accessible storage medium as recited in claim 1 wherein causing the block to be excluded comprises transmitting an indication of the match from the data protection service to the site. (Janakiraman Col. 4, line 32 – 34: If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment.)
Regarding Claim 9, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 8 wherein 89the plurality of instructions comprise a backup agent executed at the site, the backup agent receiving the indication of the match and excluding the block from the backup data transmitted to the cloud. (Janakiraman Col. 4, line 32 – 34: If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment. Fig. 1 Client-110, Backup Agent-115) 
Regarding Claim 10, Janakiraman teaches
A method comprising: transmitting a first plurality of fingerprints from a first site of a first organization to a data protection service executing in a cloud, wherein the first plurality of fingerprints identify a first plurality of data blocks that are to be backed up from the first site to the data protection service; (Janakiraman abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Fingerprints are generated for data segments from individual clients at a first level, with a separate fingerprint index for each individual client. Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130 )
1010comparing the first plurality of fingerprints to a second plurality of fingerprints at the data protection service, wherein the second plurality of fingerprints identify a second plurality of data blocks that have previously been backed up at the data protection service, and wherein the second plurality of data blocks have been backed up from sites of a plurality of organizations 15including the first organization, and wherein the comparing is independent of which organization of the plurality of organizations was a source of a given data block in a previous backup; 
 (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first fingerprint is unique or if an identical fingerprint already exists in the first fingerprint index. Col. 3, lines 11-13: media server 130 may deduplicate data from each client against data from a plurality of clients at a second level. Col. 3 lines 45-51: Media server 130 may also create a common fingerprint index to store fingerprints associated with all of the data segments stored in backup storage devices 140 and 145. The common fingerprint index may be used to provide a mapping of fingerprints to data segments and to perform deduplication at a second level.) 
and causing selected ones of the first plurality of data blocks to be excluded from backup data sent from the first site to the data protection service 20responsive to corresponding ones of the first plurality of fingerprints matching one or more of the second plurality of fingerprints. (Janakiraman Col. 1 line 41-46: In response to determining the first fingerprint is unique, a new entry for the first fingerprint may be created in the first fingerprint index and the first data segment may be stored in a container in a backup storage device. Col. 4, line 32 – 34: If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment.) (i.e. if fingerprint is not unique, it matches a fingerprint from previous backup, the data block is excluded from being backed up to the cloud)
Regarding Claim 12, Janakiraman teaches
The method as recited in claim 10 further comprising generating the first plurality of fingerprints by hashing the first plurality of data blocks.  (Janakiraman Col. 3, lines 25-27: Any of a variety of methods or techniques (e.g., hash, MD-5, SHA-1) may be used to generate a fingerprint from a data segment.)

The method as recited in claim 10 further comprising: transmitting a fourth plurality of fingerprints from the first site to the data protection service executing in the cloud, wherein the fourth plurality of fingerprints identify a fourth plurality of data blocks that are to be backed 25up from the first site to the data protection service; (Janakiraman Col. 4, lines 28-31: Client 110 may begin by sending a single fingerprint to media server 130, and media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index.)
comparing a subset of the fourth plurality of fingerprints to the second plurality of fingerprints at the data protection service; (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first fingerprint is unique or if an identical fingerprint already exists in the first fingerprint index. Col. 3, lines 11-13: media server 130 may deduplicate data from each client against data from a plurality of clients at a second level. Col. 3, lines 9-14: First, media server 130 may deduplicate data from each client against data from only that specific client at a first level. Then, media server 130 may deduplicate data from each client against data from a plurality of clients at a second level. Media server 130 may implement in-line deduplication at the first level and post-processing deduplication at the second level)
and causing selected ones of the fourth plurality of data blocks to be excluded from backup data sent from the first site to the data protection service 30responsive to corresponding ones of the fourth plurality of fingerprints 91matching one or more of the second plurality of fingerprints. (Janakiraman Col. 1 line 41-46: In response to determining the first fingerprint is unique, a new entry for the first fingerprint may be created in the first fingerprint index and the first data segment may be stored in a container in a backup storage device. Col. 4, line 32 – 34: If the fingerprint is already in the index, media  
Regarding Claim 14, Janakiraman teaches
The method as recited in claim 13 further comprising including one or more fourth data blocks in the backup data, wherein the one or more fourth data blocks correspond to 5one wherein one or more fourth fingerprints that are not included in the subset. (Janakiraman Col. 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.(i.e. segments is the subset); Col. 9, lines 5-9: Deduplication engine 360 may compare each fingerprint to common fingerprint index 342. If a match is found, the corresponding data segment may be deleted and a reference to the matching identical fingerprint may be stored in metadata 341.)
Regarding Claim 15, Janakiraman teaches
The method as recited in claim 14 further comprising indicating the one or more fourth fingerprints are not present as a match result. (Janakiraman Col. 9, lines 9-12:  If a match is not found, an entry for the fingerprint may be added to common fingerprint index 342. Deduplication engine 360 may store the container ID in the new entry and in the corresponding entry in fingerprint index 322 or 332.)
Regarding Claim 17, Janakiraman teaches
One or more computer systems in a cloud, each of the one or more computer systems comprising one or more processors, the one or more processors coupled to a non- 15transitory computer accessible storage medium storing a plurality of instructions forming a data protection service that is executable in the cloud on the one or more processors in the one or more computer systems, wherein the plurality of instructions, when executed by the one or more processors, cause the one or more computer systems to perform operations comprising: 20receiving a first fingerprint identifying a first block of backup data from a first site; (Janakiraman abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Fingerprints are generated for data segments from individual clients at a first level, with a separate fingerprint index for each individual client. The fingerprints are compared to their respective fingerprint indexes, and if the fingerprints are unique, then their associated data segments may be deduplicated across data segments from a plurality of clients at a second level. Col. 5, lines 19-24: The media server and clients of FIG. 1 may comprise various hardware and software components. The hardware components may include one or more processors, memory devices, and input/output (I/O) devices, connected together via a bus architecture. The software components may include an operating system stored in a memory device. Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130)
detecting a match for the first fingerprint to at least one fingerprint in a fingerprint database maintained by the data protection service, wherein blocks of backup data corresponding to the fingerprints in the fingerprint database 25are included in previous backups performed by the data protection service from a plurality of sites including the first site;10 (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first fingerprint is unique or if an identical fingerprint already exists in the first fingerprint index. Col. 3, lines 11-13: media server 130 may deduplicate data from each client against data from a plurality of clients at a second level.) (i.e. fingerprint index is the fingerprint database)
and causing the first block to be excluded from the backup data responsive to detecting the match independent of whether or not the match corresponds to a previous backup from the first site. (Janakiraman Col. 1 line 41-46: In response to determining the first fingerprint is unique, a new entry for the first fingerprint may be created in the first fingerprint index and the first data segment may be stored in a container in a backup storage device. Col. 4, line 32 – 34: If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment.) (i.e. if fingerprint is not unique, it matches a fingerprint from previous backup, the data block is excluded from being backed up to the cloud)
Regarding Claim 20, Janakiraman teaches
The one or more computer systems as recited in claim 17 wherein the first fingerprint is one of a plurality of fingerprints received from the first site, and wherein the operations further comprise:  20matching a subset of the plurality of fingerprints to the fingerprint database; providing match results for the subset of the plurality of fingerprints; and indicating at least one fingerprint of the plurality of fingerprints that is not in the subset is not present in the fingerprint database. (Janakiraman Col 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.(i.e. segments is the subset); Col. 4, lines 28-39: Client 110 may begin by sending a single fingerprint to media server 130, and media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index. The fingerprint index may be an index assigned only to client 110. If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment. Media server 130 may then update metadata associated with client 110 to reference the identical fingerprint in the fingerprint index for that particular data segment. If the fingerprint is not in the index, media server 130 may request the data segment from client 110)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 8396841 B1), referred herein as Janakiraman,  in view of Okayama (US 20200310918 A1), referred herein as Okayama.  
Regarding Claim 2, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 1 wherein the fingerprint database further includes a first organization identifier corresponding to each fingerprint in the fingerprint database, wherein transmitting the fingerprint (Janakiraman Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130), and wherein detecting the match includes detecting a match 25between the second organization identifier and the first organization identifier corresponding to the at least one fingerprint that matches the fingerprint.
(Janakiraman Col. 10, lines 24-38: Turning now to FIG. 5c, another embodiment of a client-specific fingerprint index that may be employed to implement the methods and mechanisms described herein is shown. Client-specific fingerprint index 530 contains three entries that correspond to the same three data segments as indexes 510 and 520. Client-specific fingerprint index 530 contains a fingerprint ID for each entry, and also a common fingerprint ID for each entry. Instead of including a container ID where the corresponding data segment is stored, index 530 contains an ID for the common fingerprint that was 
Janakiraman does not teach wherein transmitting the fingerprint further comprises transmitting a second organization identifier identifying an organization associated with the site,
	However, Okayama teaches transmitting a second organization identifier identifying an organization associated with the site (Okayama [0061] In step S601, the CPU 301 receives an input client ID of a client administrator. In step S602, the CPU 301 transmits the received client ID to the server 101.)
Janakiraman and Okayama are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Okayama before him or her to modify the Janakiraman’ system with Okayama’ teaching. The motivation for doing so would be to (Okayama [0006]) transmit the identification information, provides information that is based on the identification information for backup data.
Regarding Claim 3, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 1 wherein the fingerprint database further includes a first organization identifier corresponding to 30each fingerprint in the fingerprint database, wherein transmitting the fingerprint, (Janakiraman Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130)
and wherein the match is detected even if the second organization identifier does not match the first organization identifier corresponding to the at least one fingerprint that matches the fingerprint. 
(Janakiraman Col. 3 lines 42-45: Media server 130 may create a separate fingerprint index for each different client. These separate fingerprint indexes may be used to provide a mapping of fingerprints to data segments and to perform deduplication at a first level. Col. 3 lines 45-51: Media server 130 may also create a common fingerprint index to store fingerprints associated with all of the data segments stored in backup storage devices 140 and 145. The common fingerprint index may be used to provide a mapping of fingerprints to data segments and to perform deduplication at a second level. Col. 4, lines 28-31: Client 110 may begin by sending a single fingerprint to media server 130, and media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index.) 
Janakiraman does not teach wherein transmitting the fingerprint further 88comprises transmitting a second organization identifier identifying an organization associated with the site
	However, Okayama teaches transmitting a second organization identifier identifying an organization associated with the site (Okayama [0061] In step S601, the CPU 301 receives an input client ID of a client administrator. In step S602, the CPU 301 transmits the received client ID to the server 101.)
Janakiraman and Okayama are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Okayama before him or her to modify the Janakiraman’ system with Okayama’ teaching. The motivation for doing so would be to 
Regarding Claim 11, Janakiraman teaches
The method as recited in claim 10 further comprising: transmitting a third plurality of fingerprints from a second site of a second 25organization to the data protection service, wherein the third plurality of fingerprints identify a third plurality of data blocks that are to be backed up from the second site to the data protection service; (Janakiraman Col. 4, lines 28-31: Client 110 may begin by sending a single fingerprint to media server 130, and media server 130 may query a fingerprint index to determine if the fingerprint is already in the fingerprint index.)
30comparing the third plurality of fingerprints to the second plurality of fingerprints 90at the data protection service; (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first fingerprint is unique or if an identical fingerprint already exists in the first fingerprint index. Col. 3, lines 11-13: media server 130 may deduplicate data from each client against data from a plurality of clients at a second level. Col. 3, lines 9-14: First, media server 130 may deduplicate data from each client against data from only that specific client at a first level. Then, media server 130 may deduplicate data from each client against data from a plurality of clients at a second level. Media server 130 may implement in-line deduplication at the first level and post-processing deduplication at the second level) 
comparing the first organization identifier to a plurality of organization identifiers corresponding to the second plurality of fingerprints, wherein the plurality of organization identifiers identify organizations corresponding to sites 5that sourced respective ones of the second plurality of data blocks; (Janakiraman Col. 10, lines 24-38: Turning now to FIG. 5c, another embodiment of a client-
detecting a match for a first fingerprint of the third plurality of fingerprints responsive to matching a second fingerprint of the second plurality of fingerprints as a result of comparing the third plurality of fingerprints to the second plurality of fingerprints and further responsive to matching the 10first organization identifier to a second organization identifier of the plurality of organization identifiers, wherein the second organization identifier corresponds to the second fingerprint;  (Janakiraman Col. 1, lines 36-42: In one embodiment, a first fingerprint may be generated from a first data segment from a first client. In various embodiments, the first fingerprint may be generated at the first client or at a media server. The first fingerprint may be compared to a first fingerprint index to determine if the first 
and causing a first data block of the third plurality of data blocks to be excluded from the backup data sent from the second site to the data protection service 15responsive to detecting the match for the first fingerprint, wherein the first fingerprint identifies the first data block. (Janakiraman Col. 1 line 41-46: In response to determining the first fingerprint is unique, a new entry for the first fingerprint may be created in the first fingerprint index and the first data segment may be stored in a container in a backup storage device. Col. 4, line 32 – 34: If the fingerprint is already in the index, media server 130 may inform client 110 not to send the data segment.) (i.e. if fingerprint is not unique, it matches a fingerprint from previous backup, the data block is excluded from being backed up to the cloud)
Janakiraman does not teach transmitting a first organization identifier identifying the second organization to the data protection service.
	However, Okayama teaches transmitting a first organization identifier identifying the second organization to the data protection service (Okayama [0061] In step S601, the CPU 301 receives an input client ID of a client administrator. In step S602, the CPU 301 transmits the received client ID to the server 101.)
Janakiraman and Okayama are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Okayama before him or her to modify the Janakiraman’ system with Okayama’ teaching. The motivation for doing so would be to (Okayama [0006]) transmit the identification information, provides information that is based on the identification information for backup data.
Regarding Claim 18, Janakiraman teaches
The one or more computer systems as recited in claim 17 wherein the fingerprint database further includes an organization identifier corresponding to each fingerprint in the fingerprint database, wherein transmitting the first fingerprint, (Janakiraman Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130)
and wherein detecting the match includes detecting a match for the first organization identifier to the organization identifier corresponding to the at least one fingerprint that matches the first fingerprint. (Janakiraman Col. 10, lines 24-38: Turning now to FIG. 5c, another embodiment of a client-specific fingerprint index that may be employed to implement the methods and mechanisms described herein is shown. Client-specific fingerprint index 530 contains three entries that correspond to the same three data segments as indexes 510 and 520. Client-specific fingerprint index 530 contains a fingerprint ID for each entry, and also a common fingerprint ID for each entry. Instead of including a container ID where the corresponding data segment is stored, index 530 contains an ID for the common fingerprint that was generated from the corresponding data segment. Index 530 may be used to determine the common fingerprint ID for a client-specific fingerprint, and then the common fingerprint ID may be used to find the entry and container ID for the corresponding data segment in index 520 so that the data segment can be located.) (i.e. client-specific fingerprint index 530 is for the first organization, client-specific fingerprint index 510 is for the second organization. Client-specific fingerprint index 530 entry has fingerprint ID and common fingerprint ID, and the common fingerprint ID can be matched with fingerprint ID in common fingerprint index 520 and the command fingerprint ID may be used to find the matching entry and container ID for the corresponding data segment in index 520. Fingerprint ID match between different clients can be detected.)
Janakiraman does not teach wherein transmitting the first fingerprint further comprises transmitting a first organization identifier identifying a first organization associated with 5the first site.
transmitting a first organization identifier identifying a first organization associated with 5the first site. (Okayama [0061] In step S601, the CPU 301 receives an input client ID of a client administrator. In step S602, the CPU 301 transmits the received client ID to the server 101.)
Janakiraman and Okayama are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Okayama before him or her to modify the Janakiraman’ system with Okayama’ teaching. The motivation for doing so would be to (Okayama [0006]) transmit the identification information, provides information that is based on the identification information for backup data.
Regarding Claim 19, Janakiraman teaches
The one or more computer systems as recited in claim 17 wherein the fingerprint 10database further includes an organization identifier corresponding to each fingerprint in the fingerprint database, transmitting the first fingerprint, (Janakiraman Col. 4, lines 26-29: Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments. Client 110 may begin by sending a single fingerprint to media server 130) and wherein the match is detected even if the first organization identifier does not match the organization identifier corresponding to the at least one fingerprint 15that matches the first fingerprint. (Janakiraman Col. 3 lines 42-51: Media server 130 may create a separate fingerprint index for each different client. These separate fingerprint indexes may be used to provide a mapping of fingerprints to data segments and to perform deduplication at a first level. Media server 130 may also create a common fingerprint index to store fingerprints associated with all of the data segments stored in backup storage devices 140 and 145. The common fingerprint index may be used to provide a mapping of fingerprints to data segments and to perform deduplication at a second level. Col. 4, lines 28-31: Client 110 may begin by sending a single fingerprint to media server 130, and 
Janakiraman does not teach wherein transmitting the first fingerprint further comprises transmitting a first organization identifier identifying a first organization associated with the first site.	However, Okayama teaches transmitting a first organization identifier identifying a first organization associated with the first site, (Okayama [0061] In step S601, the CPU 301 receives an input client ID of a client administrator. In step S602, the CPU 301 transmits the received client ID to the server 101.)
Janakiraman and Okayama are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Okayama before him or her to modify the Janakiraman’ system with Okayama’ teaching. The motivation for doing so would be to (Okayama [0006]) transmit the identification information, provides information that is based on the identification information for backup data.
Claim(s) 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 8396841 B1), referred herein as Janakiraman,  in view of LI (US 20110078303 A1), referred herein as LI.  
Regarding Claim 6, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 5 wherein matching the subset is performed responsive to the 20fingerprint database to perform matches. (Janakiraman Col 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.(i.e. segments is the subset); Col. 4, lines 28-31: Client 110 may begin by sending a single fingerprint to media server 130, and 
Janakiraman does not teach the load exceeding an ability to perform
However, LI  teaches the load exceeding an ability to perform (LI [0033] the controller 107, through the scaling manager 109, may use at least one of a multitude of factors, including, for example, the current server load, average response time, and the number of requests having a response time that exceeds a defined threshold. [0031] If the instance manager 110 makes any configuration changes to a server 114d in the cloud, such as, for example, initiating a new VM 112b or terminating a server 114b, it may directly update the server list 105 in the load balancer 103. [0057] Such load balancing, while effectively using both servers in a private enterprise network and servers in a cloud network, may also optimize use of cloud networks servers based on a multitude of factors, including the cost of using the servers.) (i.e. after scale up the active number of instances, the instance manager makes configuration changes to server and may directly update the server list in load balancer which performs load balancing among the instances. The balancing optimize use of cloud resources.) 
Janakiraman and LI are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and LI before him or her to modify the Janakiraman’ system with LI’ teaching. The motivation for doing so would be to (LI [0005]) automatically scale the use of cloud resources based on system demand and balance.
Regarding Claim 7, Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 5 wherein matching the subset is performed fingerprint query service.  (Janakiraman Col 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 
Janakiraman does not teach subsequent to adding instances of the fingerprint query service and load balancing among the instances.
However, LI  teaches subsequent to adding instances of the fingerprint query service and load balancing among the instances. (LI [0033]Based on such factors, the scaling manager 109 may decide to scale up the active number of instances when application performance using virtual machines 112a, 112b on the currently active servers 111a-c, 114a-e cannot meet a target value. [0031] If the instance manager 110 makes any configuration changes to a server 114d in the cloud, such as, for example, initiating a new VM 112b or terminating a server 114b, it may directly update the server list 105 in the load balancer 103.) (i.e. after scale up the active number of instances, the instance manager makes configuration changes to server and may directly update the server list in load balancer which performs load balancing among the instances) 
Janakiraman and LI are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and LI before him or her to modify the Janakiraman’ system with LI’ teaching. The motivation for doing so would be to (LI [0005]) automatically scale the use of cloud resources based on system demand and balance.
Regarding Claim 16, Janakiraman teaches 
The method as recited in claim 13 wherein comparing the subset is performed on a fingerprint query service that performs the comparing. (Janakiraman Col 4. Lines 24-28: Data from clients 110 and 120 may be deduplicated at a first level using an inline process. For example, client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may 
Janakiraman does not teach responsive to a load 
However, LI  teaches responsive to a load (LI [0033] the controller 107, through the scaling manager 109, may use at least one of a multitude of factors, including, for example, the current server load, average response time, and the number of requests having a response time that exceeds a defined threshold. [0031] If the instance manager 110 makes any configuration changes to a server 114d in the cloud, such as, for example, initiating a new VM 112b or terminating a server 114b, it may directly update the server list 105 in the load balancer 103. [0057] Such load balancing, while effectively using both servers in a private enterprise network and servers in a cloud network, may also optimize use of cloud networks servers based on a multitude of factors, including the cost of using the servers.) (i.e. after scale up the active number of instances, the instance manager makes configuration changes to server and may directly update the server list in load balancer which performs load balancing among the instances. The balancing optimize use of cloud resources.)
Janakiraman and LI are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and LI before him or her to modify the Janakiraman’ system with LI’ teaching. The motivation for doing so would be to (LI [0005]) automatically scale the use of cloud resources based on system demand and balance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183